DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 47, 64, 50, 65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41, 42, 44, 61, are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Bloome et al. US 2017/0190120 (hereinafter Bloome).

Regarding claim 41, Bloome teaches: a system for securing a part to a build platform and separating the part from the build platform, the system comprising:
a) a build platform having a receptacle (Fig. 2, [0027] - - first plate with openings is a build platform; [0038] - - openings to provide mechanical coupling between a platform and an object);
b) an anchor bulk deposited by an additive manufacturing tool head in the receptacle, the anchor attached to a base of a part being formed in an additive manufacturing process, the anchor securing the part to the build platform while the part is being formed (Fig. 3B, [0038] - - extrude material in the opening, a rivet like structure helps anchor the object being built);
c) a mechanism that effects controlled separation of at least a portion of the anchor from at least one of the base and the receptacle to separate the formed part from the build platform (Fig. 3D, [0042], [0043] - - heating the 2nd plate, just the rivet portion becomes soften, the object can be pulled away from the 1st plate).

Claim 42 is substantially similar to claim 41 and is rejected for the same reasons and rationale as above.

Regarding claim 44, Bloome teaches all the limitations of the base claims as outlined above. 

Bloome further teaches: the receptacle is an active mechanical receptacle, and wherein mechanical activation of the receptacle causes separation of at least a portion of the anchor from the at least one of the base and the receptacle ([0043] - - the object is pulled away from the first plate by a machine; thus the opening is an active mechanical receptacle; pulling is mechanical activation).

Claim 61 is substantially similar to claim 44 and is rejected for the same reasons and rationale as above.

Claims 48, 49, 51 – 53, 66 – 68 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zenere US 2012/0328726 (hereinafter Zenere).

Regarding claim 48, Zenere teaches: a separator to separate a part from a build platform in an additive manufacturing system, the separator comprising:
a) a build platform having a surface, an opening in the surface, and a channel below the surface, the channel communicating with the opening and being parallel to a plane of the platform, a part being positioned on the surface and above at least a portion of the opening (Fig. 3 shows a build platform having opening and a channel; the grooves are channels; the opening of grooves are openings in the surface of the platform); and
b) a trolley movable in the channel, wherein movement of the trolley in the channel and under and/or adjacent to the part causes separation of the part from the 

Claim 49 is substantially similar to claim 48 and is rejected for the same reasons and rationale as above.

Regarding claim 51, Bloome teaches all the limitations of the base claims as outlined above. 

Bloome further teaches: the opening of the build platform comprises a linear receptacle in which an anchor is bulk deposited to secure the part to the build platform, a top portion of the anchor being attached to the part, and the trolley including a portion that extends into the receptacle to dislodge the anchor from the receptacle with movement of the trolley in the channel (Fig. 2a, Fig. 3, Fig. 7, Fig. 8, [0081] - - partial solidification of the resin arranged inside the grooves; partial solidification of resin is anchor; Fig, 5, Fig. 7, Fig. 8, [0099], [0119] - - the sliding of the elongated element inside the grooves causes removing of the part; the elongated element is a trolley).

Claim 66 is substantially similar to claim 51 and is rejected for the same reasons and rationale as above.

Regarding claim 52, Bloome teaches all the limitations of the base claims as outlined above. 

Bloome further teaches: the opening of the build platform comprises a linear opening and the trolley includes a portion that extends through the opening and above the surface of the build platform to dislodge the part from the build platform with movement of the trolley in the channel (Fig, 5, Fig. 7, Fig. 8, [0099] - - the sliding of the elongated element inside the grooves causes removing of the part; the elongated element is a trolley; the elongated element includes a portion above the surface).

Claim 67 is substantially similar to claim 52 and is rejected for the same reasons and rationale as above.

Regarding claim 53, Bloome teaches all the limitations of the base claims as outlined above. 

Bloome further teaches: the part is formed by an additive manufacturing tool head (Fig. 1, [0052] - - emission means 5 is an additive manufacturing tool head).

Claim 68 is substantially similar to claim 53 and is rejected for the same reasons and rationale as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 46 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Bloome et al. US 2017/0190120 (hereinafter Bloome) in view of Zenere US 2012/0328726 (hereinafter Zenere).

Regarding claim 46, Bloome teaches all the limitations of the base claims as outlined above. 

Bloome does not explicitly teach: the receptacle is formed in an anchor trolley movably positioned in a channel of the build platform, and wherein movement of the anchor trolley in the channel allows separation of at least a portion of the anchor from the at least one of the base and the receptacle.

However, Zenere teaches: the receptacle is formed in an anchor trolley movably positioned in a channel of the build platform, and wherein movement of the anchor trolley in the channel allows separation of at least a portion of the anchor from the at least one of the base and the receptacle (Fig. 2a, Fig. 3, Fig. 7, Fig. 8, [0081] - - partial solidification of the resin arranged inside the grooves; [0099] - - sliding the elongated elements inside the corresponding grooves to remove the object; the grooves are channels of the build platform).

Bloome and Zenere are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Bloome, and incorporating anchor trolley, as taught by Zenere.  

One of ordinary skill in the art would have been motivated to do this modification in order to making it easier to remove the object from the plate, as suggested by Zenere ([0036]).

Claim 63 is substantially similar to claim 46 and is rejected for the same reasons and rationale as above.

Claims 45 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Bloome et al. US 2017/0190120 (hereinafter Bloome) in view of Dulkiewicz et al. US 2018/0022044 (hereinafter Dulkiewicz).

Regarding claim 45, Bloome teaches all the limitations of the base claims as outlined above. 

Bloome teaches: a receptacle formed on a build plate (Fig. 2, [0027] - - first plate with openings);

But Bloome does not explicitly teach: an anchor pin positioned in the build platform, and wherein actuation of the anchor pin causes separation of at least a portion of the anchor from the at least one of the base and the receptacle.

However, Dulkiewicz teaches: the an anchor pin positioned in the build platform, and wherein actuation of the anchor pin causes separation of at least a portion of the anchor from the at least one of the base and the receptacle (Fig. 12A, [0053] - - the releasably couple build plates 128A, 128B are interpreted as anchor pins; activation of 

Bloome and Dulkiewicz are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Bloome, and incorporating disposable building plate, as taught by Dulkiewicz.  

One of ordinary skill in the art would have been motivated to do this modification in order to reduce cost and save production time, as suggested by Dulkiewicz ([0003]).

Claim 62 is substantially similar to claim 45 and is rejected for the same reasons and rationale as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116